RADER, Circuit Judge,
concurring.
The court, in its opinion, reached a result in which I concur. I would reach that result, however, by application of a different standard of appellate review.
The Vaccine Act authorizes a Special Master to issue a decision on petitions for compensation under the Vaccine Program. 42 U.S.C. § 300aa-12(d)(3)(A). Upon review, the Claims Court may: (1) uphold the Special Master's factual findings and legal conclusions, 42 U.S.C. § 300aa-12(e)(2)(A), see also, 42 U.S.C. § 300aa-12(f); (2) set aside the Special Master’s decision as arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law and issue its own factual findings and legal conclusions, 42 U.S.C. § 300aa-12(e)(2)(B); or (3) remand to the Special Master, 42 U.S.C. § 300aa-12(e)(2)(C).
The Vaccine Act then authorizes a party “aggrieved by the findings or conclusions of the court [to] obtain review of the judgment of the court in the United States court of appeals for the Federal Circuit.” 42 U.S.C. § 300aa-12(f). In every event, the Vaccine Act specifically requires this court to review the “findings of fact and conclusions of law” from the Claims Court. 42 U.S.C. § 300aa-12(f). The Claims Court must either “uphold ... and sustain” the Special Master’s findings and conclusions, 42 U.S.C. § 300aa-12(e)(2)(A), or “issue its own findings of fact and conclusions of law.” 42 U.S.C. § 300aa-12(e)(2)(B). In either event, those “findings of fact and conclusions of law of the United States Claims Court” become the “final determinations of the matters involved.” 42 U.S.C. § 300aa-12(f). Thus, this court in every vaccine case reviews “the findings or conclusions of the [Claims] court.” 42 U.S.C. § 300aa-12(f). This court does not review directly the findings and conclusions of a special master.
According to the language of the Vaccine Act, this court — unlike the Claims Court— does not engage in review under an arbitrary and capricious standard. This court reviews the Claims Court’s decision under the traditional clearly erroneous standard. Thus, this court invariably reviews “the Claims Court’s decision for correctness in law, and clear error in its factual findings.” Bunting v. Secretary of Dep’t of Health & Human Servs., 931 F.2d 867, 871 (Fed.Cir.1991); 42 U.S.C. § 300aa-12(f); see also Fed.R.Civ.P. 52(a) (“Findings of fact ... shall not be set aside unless clearly erroneous____”) and Milliken Research Corp. v. Dan River, Inc., 739 F.2d 587, 593 (Fed.Cir.1984) (“In reviewing any factual findings adopted or made by the district court, we must comply with Rule 52(a).”).
In 1989, Congress changed the relationship between the Claims Court and the Office of Special Masters. Before 1989, the Special Masters proposed findings of fact and conclusions of law for considera*1151tion by the Claims Court. 42 U.S.C. § 300aa-12(c)(2) (1988). The 1989 amendment instead authorized the Special Masters to “issue a decision ... as to whether compensation is to be provided under the Program and the amount of such compensation.” 42 U.S.C. § 300aa-12(d)(3)(A). The Special Master’s decision must include “findings of fact and conclusions of law.” 42 U.S.C. § 300aa-12(d)(3)(A)(i). Thus, instead of receiving proposals from the Special Master, the Claims Court now receives a decision in the form of findings and conclusions. Upon receipt of the Special Master’s decision, the Claims Court may adopt its findings and conclusions, set aside its findings and conclusions and substitute the court’s own findings and conclusions, or remand to the Special Master. 42 U.S.C. § 300aa-12(e)(2).
The 1989 amendments also contained a standard for the Claims Court to determine when to set aside the Special Masters’ findings and substitute its own. Thus, the Claims Court only substitutes its own decision when the Special Master’s decision is “arbitrary, capricious, an abuse of discretion, or otherwise not in accordance with law.” Id. As expressly clarified by 42 U.S.C. § 300aa-12(e), however, this standard only governs the Claims Court’s consideration of Special Masters’ decisions.
The 1989 amendments did not alter in the slightest this court’s consideration of Claims Court’s decisions. Congress did not change this court’s review for good reason — none was necessary or intended. In every event, this court continued to receive from the Claims Court final findings and conclusions. For this reason, Congress retained intact the language under the heading of “Appeals:”
The findings of fact and conclusions of law of the United States Claims Court on a petition shall be final determinations of the matters involved, except that the Secretary or any petitioner aggrieved by the findings or conclusions of the court may obtain review of the judgment of the court in the United States court of appeals for the Federal Circuit____
42 U.S.C. § 300aa-12(f).
In sum, the 1989 amendments did not alter this court’s standard of review in the slightest. This court continues to review final decisions of the Claims Court under the traditional deference standard. Bunting, 931 F.2d at 871.